COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Terry Smith v. The State of Texas

Appellate case number:    01-12-00661-CR, 01-12-00662-CR, 01-12-00663-CR

Trial court case number: 10DCR055807A

Trial court:              400th District Court of Fort Bend County

       After consideration, appellant’s motion to abate the appeal for a hearing on her motion
for new trial is denied.
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court


Date: February 20, 2013